Case 0:20-cv-61611-RS Document 9 Entered on FLSD Docket 10/09/2020 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 9:20-cv-61611-SMITH/VALLE

 JOLANTA SARIS SZYFTER,

         Plaintiff,

 vs.


 ATLANTIC COAST ENTERPRISES, LLC
 d/b/a ACE LUBE CENTERS, LLC,

       Defendant.
 ____________________________________/

  ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION AND
 GRANTING JOINT MOTION FOR APPROVAL AND ENTRY OF CONSENT DECREE

         This matter is before the Court upon the Paperless Report and Recommendation to the

 District Judge [DE 8], in which Magistrate Judge Valle recommends granting the parties’ Joint

 Motion for Approval and Entry of Consent Decree [DE 6] in this action brought pursuant to Title

 III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. No objections have been

 filed. Having reviewed, de novo, the Report of Magistrate Judge and the record, and given that

 there are no objections, it is

         ORDERED that:

         1.      The Paperless Report and Recommendation to the District Judge [DE 8] is

 AFFIRMED and ADOPTED and incorporated by reference into this Court’s Order.

         2.      The parties’ Joint Motion for Approval and Entry of Consent Decree [DE 6] is

 GRANTED. The Consent Decree, in the form annexed hereto, is APPROVED and ENTERED,

 with the Court retaining jurisdiction over this matter for the purpose of enforcement of the Consent

 Decree.
Case 0:20-cv-61611-RS Document 9 Entered on FLSD Docket 10/09/2020 Page 2 of 2


        3.     This action is otherwise DISMISSED with prejudice with each party to bear their

 own fees and costs except as provided by the Consent Decree.

        4.     All pending motions are DENIED as moot.

        5.     This case is CLOSED.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 9th day of October, 2020.




 Copies furnished to:
 Counsel of Record




                                               2
